NOTE: This order is nonprecedential
United States Court of AppeaIs
l for the FederaI Circuit
MAX RACK, INC.,
Plaintiff-Appellant,
V.
HOIST FITNESS SYSTEMS, INC., 
Defendant-Appellee. 
2010-1417
Appeal from the United States District C0urt for the
Southern District of Ohio in case no. 05-CV~0784, Judge
Michae1 H. Wats0n.
ON MOTION
ORDER
Upon consideration of the unopposed motion to have
the United States District Court for the S0uthern District
of Ohio transmit to this court DE 90 and DE 92, video of
Hoist PTS in use, labeled Exhibit J to P1aintiff‘s
Memorandum in Opp0sition to H0ist's Renewed Motion for
PartiaI Su1n1nary Judg1nent on Infringement of U.S. Patent
No. 5,215,510,
IT ls ORDERED THAT:

MAX RACK V. HOIST FITNESS 2
(1) The motion to transmit the exhibits is granted
The physical exhibits will be retained by this court’s
clerk’s office
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case
FOR THE CoURT
DEC l 5 mm lsi Jan Horbaly
Date J an Horbaly
Clerk _
cc: Jeffrey S. Standley, Esq.
John L. Haller, Esq.
USDC, SD 0H, Clerk *' Fn_Eg
u.s. count 0
88 me FEnEli:AiFdl§l`:blTFOR
DEC 1 5 2010
lAN HORBAl.Y
CLERK